Citation Nr: 0740121	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2004, for service connection for residuals of cold injuries 
to the left and right upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  Service connection for residuals from cold injuries to 
the bilateral upper extremities was granted by rating 
decision issued in June 2005, effective from August 31, 2004.  

2.  The veteran expressed disagreement with the effective 
date assigned for this award of benefits in October 2005, 
arguing communication from him received by the RO in March 
2001, should have been construed as a claim for service 
connection for his upper extremity cold weather injuries.  

3.  A March 2001 document may be reasonably construed as an 
informal claim for service connection for cold injuries of 
both hands, which remained pending until his current appeal.  


CONCLUSION OF LAW

The criteria for an effective date of March 29, 2001, for 
service connection for residuals of cold injuries to the left 
and right upper extremities are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2007).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2007).   

The record reflects that in March 2001, the veteran submitted 
a request for a cold weather injury examination, and a 
Protocol Examination History for Cold Injuries questionnaire, 
on which he indicted, among other things, that the body parts 
affected by cold injury were both hands.  As the veteran, 
however, has been service connected for the residuals of a 
cold weather injury to his feet for decades, the RO construed 
this as a claim for an increased rating for his bilateral 
foot disability, and addressed that matter accordingly.  
Thereafter, in August 2004, the veteran made an explicit 
claim for service connection for the cold weather injury to 
his hands.  This was granted in a June 2005 rating action, 
after a VA examination earlier that year revealed findings 
consistent with residuals to cold weather injury to both 
hands.  The veteran was assigned a 30 percent evaluation for 
each hand, effective from August 2004.  

Thereafter, the veteran expressed his disagreement with the 
effective date assigned for his award of benefits in an 
October 2005 statement.  In that statement, he pointed to his 
March 2001 submission as evidence of his claim for the 
benefit.  In this 2005 statement, the veteran also used the 
expression "Clear and Unmistakeable Error," which is a term 
of art used to have a decision reviewed after the time in 
which to appeal that decision has passed.  As such, its use 
appears misplaced here, as it is obvious that the veteran was 
simply expressing his disagreement with the effective date 
assigned for his newly service connected bilateral upper 
extremity cold weather injury residuals.  That is the issue 
the Board is addressing, and like the veteran, the Board 
finds it reasonable, on the facts of this case, to conclude 
that the veteran's March 2001 submission may be liberally 
construed as a claim for service connection for the residuals 
of a cold weather injury to the upper extremities.  Having 
concluded there was such a claim received in March 2001, it 
follows that it remained pending, or under dispute until it 
was granted in June 2005.  

With a pending claim from March 2001, and a VA examiner in 
2005 confirming the presence of the claimed upper extremity 
cold weather injury residuals, the criteria for a March 29, 
2001 effective date for service connection for right upper 
extremity cold injury and left upper extremity cold injury 
are met.  


ORDER

Entitlement to an effective date of March 29, 2001, for 
service connection for residuals of cold injuries to the left 
and right upper extremities is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


